Title: [Diary entry: 28 February 1785]
From: Washington, George
To: 

Monday 28th. Mercury at 33 in the Morning 36 at Noon and 43 at Night. Wind No. Wt. & westerly all day & cool—ground hard froze—Flying clouds but no appearance of rain. Planted all the Mulberry trees, Maple trees, & Black gums in my Serpentine walks and the Poplars on the right walk—the Sap of which and the Mulberry appeared to be moving. Also planted 4 trees from H. Hole the name unknown but of a brittle wood which has the smell of Mulberry.